Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1, 19 and 20 filed 12/16/2021 have been amended. Claims 1, 3-6, and 9-21 are pending and have been rejected. Claims 3, 7, and 8 have been previously canceled.Claim 21 is a newly added claim.Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1, 4, 5 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster”.

 	As to claim 1, Jo discloses an information processing apparatus comprising:  	an acquisition unit configured to acquire, from a database configured to store first 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster in order to further modify the method of transmitting an augmented reality object to a 
 	One of ordinary skill in the art would have been motivated because it would allow to enable individuals to build new virtual worlds within a framework, and allow third party users to better interact with those worlds (Shuster – Abstract). 	As to claim 4, Jo in view of Shuster discloses everything disclosed in claim 1. Jo further discloses wherein the acquisition unit is further configured to acquire, as the first function information, function information further 30associated with identification information of the second user (Jo, see [0033], the augmented reality object management server stores user information and information of multiple devices mapped and/or registered with the user information. See [0034], the augmented reality object management server can receive, from a smart phone, which is a first device of the devices of the first user, a message requesting to share information about shoes, which is one object appearing in video contents being reproduced through the smart phone, with the devices of the second user).  
 	As to claim 5, Jo in view of Shuster discloses everything disclosed in claim 1. Jo further discloses wherein the acquisition unit is further configured to acquire, as the first function information, function information further 5associated with the device of the second user (Jo, see [0029], the video content server includes a multiple number of video contents, and may transmit the video contents to the devices of the first user or 

 	As to claim 17, Jo in view of Shuster discloses everything disclosed in claim 1. Shuster further discloses a determination unit 5configured to determine, on a basis of a detection result of a signal transmitted by the device of the second user, whether or not the device of the second user is a device having permission to use the first function information (Shuster, see [0210-0211], restricting actions within the virtual world, wherein "permissions resolution" is given to determine which actions may be taken, by which entities, and on which securable objects), wherein, in a case where the determination unit 10determines that the device of the second user is not a device having permission to use the first function information, the transmission control unit does not cause the communication unit to transmit the first function information to the device of the second user (Shuster, see [0231], If gatekeepers change, then the previous gatekeeper won’t have any authority to take).   
 	
 	As to claim 18, Jo in view of Shuster discloses everything disclosed in claim 1. Shuster further discloses wherein the first user has management authority of the predetermined area (Shuster, see [0213], permission record is associated with one or more "gatekeeper" objects, wherein a gatekeeper is an object that has authority or jurisdiction to determine whether an action will be permitted), and 20the second user does 
 	
 	As to claim 19, Jo discloses an information processing method comprising:  	acquiring, by a processor and from a database configured to store first function information of a device of a second user, the first function information based on a detection result of a position of the device of 25a second user, being in a predetermined area of a real space, the first function information being specified by a first user (Jo, see [0029], the video content server includes a multiple number of video contents, and may transmit the video contents to the devices of the first user or the devices of the second user. See [0034-0036], the augmented reality object management server receives, from the devices of the first user, a request message requesting to share video contents and an augmented reality object with the devices of the second user); and  	controlling, by the processor, transmission of the first function information to the device of the second 30user (Jo, see [0038], the augmented reality object management server includes a device registration unit, a message reception unit, a mode selection unit, a transmission unit. See [0040] the message reception unit receives the message request for sharing video contents and augmented reality object with other devices. See [0045], the mode selection unit selects any one of a first mode for transmitting both video contents and an augmented reality object to the devices of the second user and a second mode for transmitting only an augmented reality object to the devices of the second user. See [0054], the transmission unit transmits an augmented reality object to the devices of the second user based on the selected mode),
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster.
 	One of ordinary skill in the art would have been motivated because it would allow to enable individuals to build new virtual worlds within a framework, and allow third party users to better interact with those worlds (Shuster – Abstract).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, 
 	One of ordinary skill in the art would have been motivated because it would allow to enable individuals to build new virtual worlds within a framework, and allow third party users to better interact with those worlds (Shuster – Abstract). 	As to claim 21, Jo in view of Shuster discloses everything disclosed in claim 1. Shuster wherein the acquisition unit is further configured to acquire second function information of a device of a third user, the second function information being provided by the first user regarding the predetermined area, and the second function information includes information associating the function and content provided in the predetermined area by indicating that the function regarding the content provided in the predetermined area is permitted by the first user, based on the second user being positioned in the predetermined area, to be executed by the device of the third user positioned outside the predetermined area (Shuster, see [0210-0211], restricting actions within the virtual world, wherein "permissions resolution" is given to determine which actions may be taken, by which entities, and on which securable objects.).
Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster” and Leacock et al. (U.S. Publication 2013/0104057) hereinafter “Leacock”.

As to claim 10, Jo in view of Shuster discloses everything disclosed in claim 1. Jo discloses wherein the acquisition unit is further configured to acquire second function information of a device of a third user, the second function information being provided by the first 10user regarding the predetermined area (Jo, see [0029], the video content server includes a multiple number of video contents, and may transmit the video contents to the devices of the first user or the devices of the second user. See [0034-0036], the augmented reality object management server receives, from the devices of the first user, a request message requesting to share video contents and an augmented reality object with the devices of the second user),  	the transmission control unit is further configured to control transmission of the second function information to the device of the second user or the device of the third user (Jo, see [0038], the augmented reality object management server includes a device registration unit, a message reception unit, a mode selection unit, a transmission unit. See [0040] the message reception unit receives the message request for sharing video contents and augmented reality object with other devices. See [0045], the mode selection unit selects any one of a first mode for transmitting both video contents and an augmented reality object to the devices of the second user and a second mode for transmitting only an augmented reality object to the devices of the second user. See [0054], the transmission unit transmits an augmented reality object to the devices of the second user based on the selected mode), and the second function information is associated with the first function information (Jo, see [0030], the augmented reality object metadata server can include an augmented reality object, which is augmented information in association with an object appearing in video contents).  
 	One of ordinary skill in the art would have been motivated because it would enable users in remote locations to communicate and interact with each other over multiple real-time channels using their respective avatars in three-dimensional virtual spaces (Leacock – 0003).

 	As to claim 11, Jo in view of Shuster and Leacock discloses everything disclosed in claim 10. Jo further discloses wherein the acquisition unit is further configured to acquire, as the second function information, function information further associated with identification information of the third user or the device of the third user (Jo, see [0033], the augmented reality object management server stores user information and 
 	
.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster” and Bare et al. (U.S. Publication 2014/0267417) hereinafter “Bare”.
 	As to claim 3, Jo in view of Shuster discloses everything disclosed in claim 1, but is silent to wherein 20the predetermined area includes a plurality of sub areas, and the 
 	One of ordinary skill in the art would have been motivated because it would allow to determine the narrow position of a mobile device that outputs the augmented reality experience (Bare – Abstract).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster” and Mitchell (U.S. Publication 2014/0198096) hereinafter “Mitchell”.
 	As to claim 6, Jo in view of Shuster discloses everything disclosed in claim 1, but is silent to wherein the acquisition unit is further configured to acquire, as the first function information, function information further 10associated with a purchase state of a predetermined ticket or a charging state of the second user.   	However, Mitchell discloses wherein the acquisition unit is further configured to acquire, as the first function information, function information further 10associated with a purchase state of a predetermined ticket or a charging state of the second user (Mitchell, see [0022], the users can select which costume they wish to appear in using a menu on the augmented reality device, wherein augmented reality costumes are available for purchase (e.g., in on online store) on the augmented reality device).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster and Mitchell in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of navigating and the method of providing a multiuser augmented reality world on an augmented reality device from the teachings of Mitchell.
.

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster”, Leacock et al. (U.S. Publication 2013/0104057) hereinafter “Leacock” and Mitchell (U.S. Publication 2014/0198096) hereinafter “Mitchell”.

 	As to claim 12, Jo in view of Shuster and Leacock discloses everything disclosed in claim 10, but is silent to wherein the acquisition unit is further configured to acquire, as the second function information, function information further associated with a purchase state of a predetermined ticket or a charging state of the third user. 	However, Mitchell discloses wherein the acquisition unit is further configured to acquire, as the second function information, function information further associated with a purchase state of a predetermined ticket or a charging state of the third user (Mitchell, see [0022], the users can select which costume they wish to appear in using a menu on the augmented reality device, wherein augmented reality costumes are available for purchase (e.g., in on online store) on the augmented reality device. The Examiner interprets that the second function information is one of many functions that contains function information just like the first function information. Therefore, same rationale of first function information applies to the second function information. The Examiner 
 	One of ordinary skill in the art would have been motivated because it would determine one or more augmentations to apply to the user in the captured visual scene (Mitchell – 0007).

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster” and Bare et al. (U.S. Publication 2014/0267417) hereinafter “Bare”.
 	As to claim 9, Jo in view of Shuster discloses everything disclosed in claim 1. Shuster further discloses the first function information includes information 79SP367252WO00indicating a function permitted to the device of the second user regarding the content associated 


 	As to claim 15, Jo in view of Shuster and Leacock discloses everything disclosed in claim 14. Shuster further discloses the second function information includes information indicating a function permitted to the device 20of the third user regarding the content associated with the sub area where the second user is positioned (Shuster, see [0210-0211], restricting actions within the virtual world, wherein "permissions resolution" is given to determine which actions may be taken, by which entities, and on which securable objects. The Examiner interprets that the second function information is one of many functions that contains function information just like the first function information. Therefore, same rationale of first function information applies to the second function information. The Examiner interprets that the third user is one of many users that communicates with the first user. Therefore, same rationale of the second user applies to the third user).   	Jo in view of Shuster and Leacock is silent to wherein the predetermined area 
 	One of ordinary skill in the art would have been motivated because it would allow to determine the narrow position of a mobile device that outputs the augmented reality experience (Bare – Abstract).


 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster, Leacock and Bare in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of navigating and interacting in spatial virtual communication environments from the teaching of Leacock and the method of tracking cues within augmented reality tracking databases from the teachings of Bare.
 	One of ordinary skill in the art would have been motivated because it would allow to determine the narrow position of a mobile device that outputs the augmented reality experience (Bare – Abstract).     

Conclusion                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443